Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 7/28/22, the Applicant amended and argued Claims 1, 8 and 15 previously rejected in the Non-Final Rejection dated 4/28/22. 
	In light of the amendments and remarks, the 35 USC 112 rejections have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/22 and 9/27/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. United States Patent Publication 2014/0280307, in view of Sonmez et al., United States Patent Publication 20150095303 (hereinafter “Sonmez”).
Claim 1:
	Gupta discloses:
A method implemented by an information handling system that includes a processor and a memory accessible by the processor, the method comprising: 
selecting an original entity from an original knowledge graph (see paragraph [0045]). Gupta teaches selecting an original entity from an original knowledge graph; 
accessing a data source external to the original knowledge graph (see paragraphs [0032] and [0049]). Gupta teaches accessing a data source external to the original knowledge graph; 
searching the accessed data source for the original entity (see paragraph [0049]). Gupta teaches searching the data source for the original entity and related information;

Gupta fails to explicitly disclose identifying a relationship between the original entity and a new entity and expanding the knowledge graph by adding the new entity. 

Sonmez discloses:
based on the searching, identifying a relation in the data source between the original entity and a new entity, wherein the new entity is absent from the original knowledge graph (see paragraph [0029]). Sonmez teaches based on the searching of the internal and external databases, identifying relationships between existing entity and new entities. Sonmez also teaches the entities can be identical but different formats whereas the new entities can be absent from the original knowledge graph;
generating an expanded knowledge graph formed by adding the new entity to the original knowledge graph (see paragraphs [0029]). Sonmez teaches generating an expanded knowledge graph by adding the new entities and relationships to the original knowledge graph. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to modify the method disclosed by Gupta to include searching an external database for matching entities and updating the graph with the new entities for the purpose of efficiently collecting, organizing and utilizing knowledge graphs, as taught by Sonmez. 

Claim 2:
	Gupta fails to expressly disclose including the new relation in the expanded knowledge graph. 

Sonmez discloses:
including, in the expanded knowledge graph, the new relation between the original entity and the new entity (see paragraphs [0045] and [0046]). Gupta teaches adding the new entities and relationships to the original knowledge graph. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to modify the method disclosed by Gupta to include searching an external database for matching entities and updating the graph with the new entities for the purpose of efficiently collecting, organizing and utilizing knowledge graphs, as taught by Sonmez. 

Claim 4:
	Gupta discloses:
wherein the original knowledge graph is a knowledge graph of a question submitted to a question-answering (QA) system (see paragraph [0002]). Gupta teaches the original knowledge graph is QA system. 

Claim 6:	
	Gupta discloses:
receiving a plurality of original knowledge graphs, including the original knowledge graph, wherein one of the original knowledge graphs is a question knowledge graph of a question submitted to a question-answering (QA) system, and wherein a subset of the original knowledge graphs are passage knowledge graphs of passages identified by a QA pipeline process during processing of the question (see paragraph [0050]). Gupta teaches a plurality of original knowledge graphs of QA systems where a subset of knowledge graphs can be generated based on a delimiting characteristic during the processing; and
generating a plurality of expanded knowledge graphs, including the expanded knowledge graph, wherein each of the expanded knowledge graphs correspond to one of the original Knowledge graphs (see paragraphs [0049] and [0050]). Gupta teaches generated a plurality of expanded knowledge graphs for each knowledge graph by adding new information into the original knowledge graph.

Claims 8, 9, 11, 13:
	Although Claims 8, 9, 11 and 13 are system claims, they are interpreted and rejected for the same reasons as the method in Claims 1, 2, 4 and 6, respectively.

Claims 15, 16, 18:
	Although Claims 15, 16 and 18 are system claims, they are interpreted and rejected for the same reasons as the method in Claims 1, 2 and 4, respectively.

Claims 3, 7, 10, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Sonmez, in view of Brown et al., United States Patent Publication 2013/0007033 (hereinafter “Brown”).
Claim 3:
	Gupta and Sonmez fail to expressly disclose an encyclopedia. 

	Brown discloses:
wherein the data source is an online encyclopedia (see paragraph [0026]). Brown teaches the data source is an encyclopedia.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to modify the method disclosed by Gupta and Sonmez to include the external data source being an encyclopedia for the purpose of being more knowledgeable having encyclopedia information, as taught by Brown. 

Claim 5:
	Gupta and Sonmez fail to expressly disclose using a passage of the knowledge system to identify candidate answers. 

	Brown discloses:
wherein the original knowledge graph is a knowledge graph of a passage identified by a question-answering (QA) system pipeline during a process that discovers one or more candidate answers responsive to a question received at the QA system (see paragraph [0035]). Brown teaches the knowledge graph of a passage identified by a QA system that discovers one or more candidate answers.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to modify the method disclosed by Gupta and Sonmez to include using passages to determine candidate answers in a QA system for the purpose of efficiently providing accurate answers to a QA system, as taught by Brown. 

Claim 7:	
	Gupta discloses:
receiving a plurality of original knowledge graphs (see paragraph [0050]). Gupta teaches a plurality of original knowledge graphs of QA systems; and

	Gupta and Sonmez fails to expressly disclose using a passages and scores of the knowledge system to identify candidate answers. 

	Brown discloses:
comparing the expanded knowledge graph corresponding to the question knowledge graph to each of the expanded knowledge graph corresponding to the passages, wherein the comparing results in a passage score pertaining to each of the passage knowledge graphs, and an identification of one or more candidate answers (see paragraphs [0025], [0078] and [0086]-[0088]). Brown teaches comparing the large set of corpus corresponding to the question passages and determining passage scores to identify candidate answers;
computing a candidate answer score corresponding to each of the candidate answers, wherein the candidate answer score of each of the candidate answers is based on the corresponding passage score of the passage knowledge graph from which the respective candidate answer was identified (see paragraph [0092]-[0107]). Brown teaches computing candidate answer scores corresponding to each candidate answer based on the passage scores; 
selecting one or more of the candidate answers based on candidate answer scores corresponding to the selected candidate answers (see paragraph [0110]). Brown teaches selecting one or more candidate answer based on the candidate answer scores; and 
providing the selected candidate answers to a requestor of the question. (see paragraph [0110]). Brown teaches providing the selected answers to the requestor.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to modify the method disclosed by Gupta and Sonmez to include using passages to determine candidate answers in a QA system for the purpose of efficiently providing accurate answers to a QA system, as taught by Brown. 

Claims 10, 14:
	Although Claims 10 and 14 are system claims, they are interpreted and rejected for the same reasons as the method in Claims 3 and 7, respectively.

Claims 17, 20:
	Although Claims 17, 20 are system claims, they are interpreted and rejected for the same reasons as the method in Claims 3, 6 and 7, respectively.

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. 
Claims 1, 8, 15:
	Applicant argues No where does Gupta teach expanding the knowledge graph itself by adding entities (nodes) to the knowledge graph that were not already in the original knowledge graph. 
	The Examiner disagrees.
	Gupta teaches generating an expanded knowledge graph by adding the new entity to the original knowledge graph (see paragraph [0032]). For example, if a commonly searched for term is not represented in the knowledge graph, one or more nodes representing that node may be added to the knowledge graph. 
In some implementations, updating the knowledge graph includes updating existing information, adding new information, or any combination thereof. In an example, the system identifies that a population value such as node of FIG. 5 should be updated (see paragraph [0072]). Gupta teaches updating existing nodes and as well as adding new nodes. 
The Examiner has added Sonmez to be combined with Gupta to teach the independent claims. Sonmez teaches discovering relationships between existing and new entities and updating the knowledge graph accordingly (see paragraph [0029]). Sonmez also teaches based on the searching of the internal and external databases, identifying relationships between entities, extracting entity information (see paragraph [0043]-[0045]). Thus, Gupta, in combination with Sonmez, disclose the limitations of the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/           Examiner, Art Unit 2176                                                                                                                                                                                             	10/12/22

/KAVITA STANLEY/           Supervisory Patent Examiner, Art Unit 2176